DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
This action is response to the amendment filed on 3 December 2021.  Claims 1-20 have been cancelled.  Claim 21 has been added.  Claim 21 is currently pending and have been examined. 
Claim Objections
Claim 1 is  objected to because of the following informalities:  The preamble recites “computer cluster” but the specification discloses “computing cluster” .  Appropriate correction is required.

Claim Interpretation

Applicants are reminded that a recitation of the intended use in an apparatus  or system claim ("for doing something") of the claimed invention must result in a  structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See e.g. In re Collier, 158 USPQ 266, 267 (CCPA 1968) (where the court interpreted the claimed phrase "a connector member for engaging shield means" and held that the shield means was not a positive element of the claim since "[t]here is no positive inclusion of 'shield means' in what is apparently intended to be a claim to structure consisting of a combination of elements." See, for example, the well settled case laws that such statements
( ... being parked ... , being towed ... ) as to possible future acts or to what may happen in a
method or operation, are essentially method limitations or statements of intended or
desired use and do not serve to patentably distinguish the claimed structure over that of
the references; see In Re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In
re Finsterwalder, 168 USPQ 530; In re Casev, 152 USPQ 235; In re Otto, 136 USPQ
458; Ex parte Masham, 2 USPQ 2nd 1647; In re Swinehart 169 USPQ 226 (CCPA 1971 ); In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 

In summary, language in a system claim that states only the intended use or intended result, does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.   See MPEP 2114 [R-1] which states: 

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from
a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions. In re Danlv, 120 USPQ 528, 531. 

Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ 2nd 1525, 1528
 
Even though the Examiner address clam 21 by 35 U.S.C 103 rejection, the Examiner has a   "reason to believe" that a functional limitation can be performed by the prior art structure, the examiner should establish a prima facie case, and then shift the burden to the applicant to prove otherwise.   However, if the prior art fails to explicitly disclose limitations recited as  functional language, the examiner should determine:
Whether the prior art discloses all claimed structural limitations, and
Whether the disclosed structure is capable of performing the recited function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 are rejected under 35 U.S.C. 103 as being unpatentable over Cooker et al (US Pub., 2009/0083158 A1) in view of Schmutz et al (US Patent No., 11,113,715 B1)
 
 	With respect to claim 21,  Cooker  teaches a computer cluster(Fig. 1, and paragraph [0024], disclose system 100 the environment can be a networked computer environment) , comprising: 

at least one computer cluster including at least one computing node, wherein the at least one computing node (paragraphs [0093 ]a server such as 120  , can track any number of user clicks on various tracking or clickthrough object or tracking tools When a user inputs a click tag label and corresponding click tag value, the click tag information can be stored and viewed in the upper field 906 [node])   comprises: 
an interface database containing a plurality of graphical user interfaces (GUIs), the plurality of GUIs including a creation interface, an editor interface, an upload interface, a plurality of approval interfaces, one or more preview interfaces, and one or more save interfaces (Fig. 1, 124, discloses ad unit generation  [creation interface], Fig. 4 ,402 discloses ad unit components  module  and program an authoring tool program Fig. 12, discloses 1200 [interface] , 1208 discloses create demo [creation interface], ad status editable, 1204 publish now [upload interface]  and view demo [previous interface] and publishing  the ad publisher all associated FLA files, upload the fins to the AdWonder generation system  and opens a webpage with a link you may use for approval or demonstration purposes paragraph [0025], system 100 for generating, reviewing, editing and transmitting advertising within a single environments paragraph [0029], discloses ad unit component  more or engine can plugin-into or other wine operate  in conjunction   with an authoring tool program ..,    …,  and  paragraphs [0093]-[0094]) providing database management functionality including storing ,researching and retrieving  data, information or data recorded form a combination databases); 

a self-serve tool in data communication with the interface database and configured to be accessed by a user through a portal, the self-server tool comprising one or more of the plurality of GUIs (paragraphs [0009]-[0010], disclose an authoring tool program [a self-serve tool] facilitated a single environment .., adapted to generate advertising unit in the single environment and paragraph [0029], discloses ad unit component  more or engine can plugin-into or other wine operate  in conjunction   with an authoring tool program) and provide the one or more of the plurality of GUIs for the user upon receipt of an input by the user through the portal(paragraph [0034], discloses client devise such as 104n interacted .. both user 116A, 116N can review edit and transfer the same adverting unit within the same or single environment [portal] ) ; and
the self-server tool is configured to send, to a device, a creative configured for display on the device(paragraph [0037], discloses the system 100 can disply an ad or video product and rich media ad-related information via an output devices associated with a client).   


Cooker  teaches the above element’s including a multi-armed bandit application programming interface (API) in data communication with the self-serve tool, (paragraph [0029], discloses ad unit component  more or engine can plugin-into or otherwise  operate  in conjunction   with an authoring tool program [self-server tool])
analyzing creatives published by the self-server tool and for determining a winning creative from the creatives create (paragraph [0024], discloses  tracking capability for an advertising unit and/or a rich media advertising unit [cluster] , paragraphs [0093 ]a server such as 120  , can track any number of user clicks on various tracking or clickthrough object or tracking tools When a user inputs a click tag label and corresponding click tag value, the click tag information can be stored and viewed in the upper field 906  and paragraph [0094], discloses provide various reporting capabilities for tracking tool   and facilitate the preparation, formatting, and output of reports illustrating statistical information associated with tracking and/or click through functionality for a particular advertising units or for a plurality of advertising units);
 a listener continually or periodically polling feedback data of the creatives for processing (paragraph [0094], discloses tracking tool [a listener] provide various reporting capabilities for tracking tool   and facilitate the preparation, formatting, and output of reports illustrating statistical information associated with tracking and/or click through functionality for a particular advertising units or for a plurality of advertising units ) receive, from the device, feedback data associated with the creative, the feedback data indicating a degree of user interaction with the creative,( paragraphs [0093 ]a server such as 120  , can track any number of user clicks on various tracking or clickthrough object or tracking tools When a user inputs a click tag label and corresponding click tag value, the click tag information can be stored and viewed in the upper field 906)  , 

Cooker  multi-armed bandit API, and wherein: 
 the multi-armed bandit engine API comprising rules for  the multi-armed bandit API is configured to check the feedback data for a baked time associated with the creative.
 the baked time being a time when an age of the feedback data is equal to or greater than a delay time associated with the feedback data, the listener is configured to detect the feedback data based on the baked time,  the multi-armed bandit API is configured to process the feedback data by comparing the feedback data to one or more performance criteria of the creative upon the feedback data being detected by the listener, and the multi-armed bandit API is configured to be dynamically updated based on the processing of the feedback data.

However,  Schmutz multi-armed bandit API(Fig. 2B, 230 discloses applying a multi-Armed Bandit algorithm) , and wherein:   the multi-armed bandit engine API comprising rules for  the multi-armed bandit API is configured to check the feedback data for a baked time associated with the creative (Col. 2, lines 10-20, discloses selecting from among different element’s and parameters [policy]  treatment in content such as visual parts of advertising and other creative content and media .., dynamically and automatically testing many creative content message stimulatingly using  metric-based  optimization via algorithm such as a multi-armed bandit approach, as opposed to AB-type a framework which allow dynamic testing of many creative content and other message simultaneously using metric-based optimization..., .)
 the baked time being a time when an age of the feedback data is equal to or greater than a delay time associated with the feedback data, the listener is configured to detect the feedback data based on the baked time,  the multi-armed bandit API is configured to process the feedback data by comparing the feedback data to one or more performance criteria of the creative upon the feedback data being detected by the listener, and the multi-armed bandit API is configured to be dynamically updated based on the processing of the feedback data (Col. 3, lines 11-18, discloses collect all of the user interion data feedback and update  compute  in light of such feedback the respective provability’s that the permutation will be selected for prestation to other users) . therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for authoring tool in conjunctions with an ad unit component module or engine Of Cooker with multi-armed bandit of  Schmutz in order to progressively automatically select the best performing versions of creative content 100, based on user interaction data in the form of such metrics. The systems and methods herein use MAB, for example, to allow for testing of a very high number of versions, eliminating the several
limitations of A/B testing (See Schmutz, Col. 6, lines 6-14).

Prior art applied: 
Coker et al (US Pub., No., 2008/0300989 A1) discloses systems and methods for generating, reviewing, editing, and transmitting an advertising unit in a single environment. In one embodiment, a method can include executing an ad unit component module program adapted to operate in a single environment (abstract), providing database management functionality including storing ,researching and retrieving  data, information or data recorded form a combination databases (paragraph [0028]), a system provide a user with a plug-in components to a flash, or Silverlight environment which allows the user create and test an advertising unite, such as a reach media video in a single environment such as  .., (paragraph [0008])  and   ad unit component module or engine 110 can provide drag and drop-type functionality or tools to be adapted to a components panel in a Flash or Silverlight authoring tool 112, such as Adobe Flash 8, or Microsoft Silverlight [plurlity of graphical interfaces]  ( paragraph [0045] and,   paragraph [0102]) , an authoring tool program [a self-serve tool] functionality  the single environment, and  an authoring tool program is adapted to facilitate execution of ad unite in a single environment.., 404 generating an advertising unit, creative, 406, receiving an edited content and 408, modifying the advertising unit , (Fig. 3, 304 discloses Fig. 4, 402), a user interface 800 provides one or more options to select a video for particular adverting unit (paragraph [0090]) and user selection of the view videos command 812 permits user to review and observers a particular video .., output devices or display and the selected video can be played within the new window ( paragraph  [0091]-[0092]).

Schmutz et al (US Patent No., 11,113,715 B1) discloses a frame work for dynamically and automatically testing many creative content message stimulatingly using  metric-based  optimization via algorithm such as a multi-armed bandit approach, as opposed to AB-type a framework which allow dynamic testing of many creative content and other message simultaneously using metric-based optimization.  A “multi-armed bandit” algorithmic approach employed, as an alternative limited AB-type testing, to automatically select a set of content AB-type testing, to automatically select a set of content parameters based on the content parameters' respective probabilities, render the selected parameters to generate content sent to a user, and, after obtaining feedback in the form of user interaction data, update the parameters for future, iterative selection of content parameters (abstract) and  (Fig. 2B, 230 and Col. 2, lies 16-20,  ..)  obtaining user interaction data feedback, discloses obtaining user interaction data feedback corresponding to the display content [interaction with the creative] (Fig. 2A-B, 250 }metrics to be tied to whichever creative content  100 is shown , identifiers are added, including .., and the multi-Armed Bandit (MAB) to progressively  automatically select the best performing version  of creative content 100(Col. 5, lines 64-67  and Col. 6 lines 4-14) and winning permutation or combination of elements 104 can be validated by running  a strand, controlled AB test against a current creative content 100 (Col. 8, liens 2-7).
Prior arts for a future consideration: 

Yoon et al (US Pub., 2018/0108048 A1) discloses a method for recommending contents executed by a content’s recommendation server is provided. The method includes: detem1ining first recommendation contents based on first type information of a first user acquired at a first time point and a contents recommendation model; transmitting the first recommendation contents to a contents recommendation terminal and receiving feedback information of the first user exposed to the first recommendation contents from the contents recommendation terminal (abstract), policy [rule] for determining the recommended contents based on a multi-armed banding algorithm model (paragraphs [0013]-[0014]) , reflecting the feedback from users of content recommendation, using MAB (Multi-Armed Bandits) algorithm (paragraph [0017]),  determines the recommended contents on the basis of the contents recommendation model that operates on the basis of MAB (Multi-Armed Bandit algorithm)(paragraph [0049]) .

Davar  et al (US Pub., 2017/0371965 A1) discloses a method and system for communicating content associated with organization relevant  to search (abstract), a Multi-Armed Bandit algorithm to select a policy; retrieving objects connected to the vendor; implementing the selected policy to create a personalized profile for the vendor based on the search; communicating the profile to the user as a User Interface with means for user to select the vendor; receiving a user’s election with respect to the vendor via the UI; and updating reward statistics for the selected policy based on the user selection(paragraph [0019]) and the mechanism may use techniques from probability theory and reinforcement learning, such as the multiarmed bandit approach and Markov Decision Process. These approaches determine which content items or providers of a larger set will maximize subsequent user selections if they are displayed(paragraph [0117]). 


 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682